Citation Nr: 0807037	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  The appellant, the surviving 
spouse of a veteran who had recognized active service from 
September 1942 to June 1946 and who died in May 1995, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.

The Board acknowledges that the record reflects that the 
veteran continued military service in the Philippine Army for 
years following June 1946.  For the sake of clarity, the 
Board emphasizes that only service prior to July 1946 
qualifies for U.S. VA benefits under the law.



FINDINGS OF FACT

1.  The veteran died in May 1995, and the immediate cause of 
death was cardio-respiratory arrest related to a 
cerebrovascular accident (CVA).

2.  At the time of his death, service connection was not in 
effect for any disability.  

3.  No vascular disease, CVA, nor cardio-respiratory disease 
was manifested during service or for many years following 
separation from service, and no such pertinent pathology 
related to the cause of the veteran's death is shown to be 
causally or etiologically related to service.  

4.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.

5.  The veteran served in the recognized guerrillas from 
September 1942 to June 1945, and in the Regular Philippine 
Army until June 1946.

6.  The veteran's service is not considered active service 
for purposes of nonservice-connected death pension benefits.

7.  The appellant filed her claim for accrued benefits no 
earlier than June 2005, more than one year after the 
veteran's death in May 1995.  



CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).

2.  The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 107, 1541, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.40, 3.41, 3.203 
(2007).

3.  The requirements for accrued benefits have not been met.  
38 U.S.C.A §§ 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in July 2005.  The Board notes that 
information concerning the effective date that could be 
assigned should the benefit sought be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided until a 
subsequent letter dated July 2007.  The July 2007 letter was 
arguably untimely; however, since this decision affirms the 
RO's decision, the appellant is not prejudiced by any defect 
in the timing of providing her that further information.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.


Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as brain hemorrhage and cardiovascular-renal disease, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In the present case, the cause of the veteran's death was 
reported on the death certificate to be cardio-respiratory 
arrest related to a CVA.  The veteran died in May 1995.  The 
appellant has argued that the veteran's death was due to his 
service.  In particular, the appellant has advanced the 
theory that the veteran's death was secondary to hypertension 
which, in turn, was secondary to post-traumatic stress 
disorder (PTSD) due to service.

The appellant and her son have testified repeatedly, 
including during the Board hearing in August 2007, that the 
veteran manifested abnormal behavior "immediately after 
discharge" and was first treated for behavioral problems and 
hypertension in 1956 or 1957.  The appellant's son also 
testified that the veteran was "already totally disabled" 
immediately following discharge.  The Board notes, in 
passing, that it appears that the testimony references to the 
veteran's "discharge" may be intended to refer to the 
veteran's final military discharge from the Philippines Armed 
Forces.  The Board again emphasizes that the relevant period 
of service for the purposes of U.S. VA benefits concludes in 
June 1946; this is determined as a matter of law and as 
certified by the U.S. service department.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Active service will be the period 
certified by the U.S. service department.  38 C.F.R. § 3.41 
(a) and (d).

A review of the evidence of record discloses that the veteran 
on his affidavit for Philippine Army Personnel, dated in 
February 1946, indicated the he had no wounds or illnesses 
incurred during service.  The service medical records also 
contain a discharge examination report dated "June" which 
appears to be from 1946 (based upon indications of the 
veteran's age and the timing of the conclusion of the 
veteran's period of U.S. recognized active duty service).  
Significantly, this discharge examination report shows that 
the veteran was found to be clinically normal in all 
respects, with no pertinent abnormalities noted; this 
examination included his cardiovascular system, blood 
pressure, lungs, a chest x-ray, and a psychiatric evaluation.  
Thus, the service medical records strongly suggest that the 
veteran did not manifest any cardio-respiratory disease, 
hypertension, CVA, nor any psychiatric pathology during his 
active service recognized for VA benefits purposes.

A July 2005 Philippine Armed Forces Medical Center 
Certification indicates that the veteran was diagnosed with a 
"mental disorder" during treatment from June to July 1957.  
The Board notes that although this record suggests that the 
veteran may have manifested a mental disorder during his 
military service for the Philippine Armed Forces, this 
documented manifestation of a mental disorder is dated more 
than 10 years following the conclusion of the period of 
recognized active service for VA benefits purposes.  
Additionally, the Board notes that the referenced disorder is 
not specifically identified by diagnosis, not expressly 
linked to any particular event, and not clinically linked to 
any hypertension pathology.

A hospital summary documenting treatment from April to May 
1990 shows diagnoses of CVA and senility.  This document 
contains no suggestion of an etiological link to the 
veteran's period of recognized service.

A September 2006 medical certificate indicates that the 
veteran was diagnosed with hypertension secondary to PTSD 
during treatment in July 1994.  The Board is unable to find 
that this diagnosis constitutes a confirmed competent PTSD 
diagnosis etiologically linked to the veteran's recognized 
active service period.  A finding that the veteran suffered 
from clinically diagnosed PTSD due to the pertinent period of 
service would require medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link 
established by medical evidence between symptoms and an in-
service stressor, and credible supporting evidence to verify 
that the claimed in-service stressor occurred.  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that the September 2006 certificate referring to PTSD from 12 
years prior does not identify any specific stressor, does not 
address the DSM-IV criteria, and does not indicate that the 
diagnosis was provided by a psychiatric specialist.  The 
September 2006 medical certificate further makes no 
indication that any diagnosed pathology was determined to be 
etiologically linked to the veteran's period of recognized 
service.

During his lifetime the veteran was not service connected for 
any disabilities.  The record has not demonstrated that any 
pertinent disease or disability was manifested during service 
or within one year of separation from service; there is no 
contemporaneous documentation of treatment or diagnosis of 
heart disease, CVA, or cardio-respiratory distress for nearly 
five decades following the 1946 conclusion of his period of 
pertinent recognized service for VA benefits purposes.  Also, 
there is no medical opinion of record relating any cardio-
respiratory disease or CVA to the period of service, or the 
veteran's death to a disability of service origin.

To the extent that the appellant contends that the veteran's 
CVA and cardio-respiratory arrest were the consequence of 
hypertension which, in turn, was caused by PTSD, the Board 
finds that the evidence of record does not support this 
theory.  The Board notes that there is no medical evidence or 
medical opinion of record relating the causes of death 
indicated on the death certificate to either hypertension or 
to PTSD, and the veteran was not service connected for 
hypertension or PTSD during his lifetime.  The Board 
acknowledges a June 1999 medical article submitted by the 
appellant discussing research of a possible relationship 
between psychiatric pathologies and cardio-vascular disease, 
but this general medical evidence does not address the 
veteran's own medical history directly.  To the extent that 
the appellant invites the Board to draw its own medical 
conclusions based upon the general treatise information 
submitted, the Board is not competent to do so and must rely 
upon the competent medical evidence concerning the veteran's 
actual medical history.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The competent medical evidence of record does not 
indicate that any mental disability was related to active 
service, that any mental disability caused hypertension, or 
that any such pathology caused the veteran's death.

The appellant was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between her 
husband's death and service by way of a letter from the RO to 
her, but she has failed to do so beyond the items of evidence 
discussed above.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
appellant was clearly advised of the need to submit medical 
evidence of a relationship between the veteran's death and 
service.  While the appellant is clearly of the opinion that 
the veteran's death is related to service, as a lay person, 
the appellant is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder or the disability that caused the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not established.  
Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection for the 
cause of the veteran's death and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107.


Nonservice Connected Death Pension

The basic facts in this case are not in dispute.  The 
appellant filed a claim for nonservice-connected death 
pension benefits that was denied by the RO in December 2005.  
In notifying the appellant of the denial of her claim, the RO 
informed her that the evidence showed that she had no legal 
entitlement to death pension benefits.  The RO explained that 
basic eligibility to nonservice-connected death pension may 
be shown to exist if a veteran served in the active military, 
naval or air service, but that service in the Philippine 
Commonwealth Army, including the recognized guerrillas, did 
not meet this requirement.  The RO indicated that service 
department records indicated that the veteran served as a 
member of recognized guerrillas from September 1942 to June 
1946.

Under VA laws and regulations pension is payable to a 
surviving spouse of a veteran of a period of war who meets 
service requirements or at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for 
service-connected disability.  38 U.S.C.A. § 1541(a); 
38 C.F.R. § 3.3(b)(4).  The basic service requirements for 
death pension are that a veteran served in the active 
military, naval or air service.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(3).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.41 (a) and (d).

Pursuant to the laws and regulations set forth in the above 
paragraph, the veteran had basic eligibility to certain, but 
not all, VA benefits.  Service records and the service 
department establish that the veteran did not have the 
requisite active service for purposes of the appellant's 
claim for death pension benefits.  The veteran served in the 
recognized guerrillas from September 1942 to June 1945, and 
in the Regular Philippine Army in June 1946.  The appellant 
does not contend otherwise and service department 
determinations are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
38 C.F.R. § 3.203; Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board again acknowledges that the record reflects that 
the veteran continued military service in the Philippine Army 
for years following June 1946, but this period of service is 
not recognized as active service for the purpose of VA 
benefits.

Based on this record, the Board concludes that the RO was 
correct in denying the appellant nonservice-connected death 
pension benefits.  The evidence clearly demonstrates that the 
veteran does not have the requisite service to entitle the 
appellant to the benefit sought.  Accordingly, nonservice-
connected death pension benefits are not warranted.

Accrued Benefits

The appellant has also filed a claim for accrued benefits.  
However, an application for accrued benefits must be filed 
within one year after the date of death of a veteran. 38 
C.F.R. § 3.1000(c).  The death certificate of record shows 
that the appellant's spouse died in May 1995.  The record 
shows that the appellant's earliest correspondence giving 
rise to this appeal was received in June 2005.  Thus, her 
application was submitted outside the permissible filing 
period provided by the regulations.  As such, her claim for 
accrued benefits cannot be granted.  The law is controlling 
as to this issue.



ORDER

Service connection for the cause of the veteran's death is 
denied.

Nonservice-connected death pension benefits are denied.

Accrued benefits are denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


